Plaintiff claims that defendant, a dentist, while extracting a tooth, negligently allowed the crown of the tooth to pass into the right bronchial tube, causing pain and suffering, and necessitating the services of a specialist to remove the same from his lung.
The case was submitted to two referees, with right of exceptions reserved.
To the acceptance of a finding of the referees that damages should be paid, the defendant excepted.
The exceptions present the contention that findings of fact on the part of the referees are not to be sustained.
. In our practice the findings of referees are upheld, on questions of fact, when supported by any credible evidence. Staples v. Littlefield, 132 Me., 91; Throumoulos v. Bank of Biddeford, 132 Me., 232.
We find in the record evidence to justify the report. Exceptions overruled.